IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                               No. 98-41399
                             Summary Calendar


BENNIE J. WAGNER
                                                 Plaintiff-Appellant,

                                    versus

CITY OF MOUNT VERNON; COUNTY OF FRANKLIN; CHARLES J. WHITE; EDDIE
TURNER
                                        Defendants-Appellees.



             Appeal from the United States District Court
                   for the Eastern District of Texas
                             (5:97-CV-218)


                               June 2, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

       Appellant Bennie J. Wagner argues that the jury verdict in her

wrongful termination suit should be reversed because the trial

court’s supplemental jury instruction confused and misled the jury.

We disagree and affirm the jury’s verdict.

       A trial judge enjoys wide latitude in deciding how to respond

to a question from the jury.        See United States v. Mann, 161 F.3d

840,   864   (5th   Cir.   1998).    “On     appeal,   the   charge   must   be

considered as a whole, and so long as the jury is not misled,

prejudiced, or confused, and the charge is comprehensive and

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
fundamentally         accurate,     it    will     be   deemed    adequate          and   not

reversible error.”           Bradshaw v. Freightliner Corp., 937 F.2d 197,

200 (5th Cir. 1991).

       While deliberating, the jury sent a note to the court asking,

“Does   Title       VII   mandate    an     employer     to    create     a    previously

nonexistent position if an employee is not able to continue in

their existing capacity due to pregnancy?”                       The court answered,

“No.”        Wagner    argues      that   the     question     revealed       the    jury’s

misunderstanding of the issues and that the court exacerbated the

confusion by answering the question instead of referring the jury

back to the original charge, which Wagner maintains was sound.

Wagner does         not   dispute    that    the    court’s      answer       was   legally

correct; instead, Wagner argues that the issue presented by the

question was irrelevant to the case.

       In this wrongful termination suit, the jury considered two

interrogatories.          First:    “Do you find from a preponderance of the

evidence that Plaintiff was terminated from her job by Defendant?”

And,    if    the     jury   answered       the    first      interrogatory         in    the

affirmative: “Do you find from a preponderance of the evidence that

Plaintiff was terminated from her job because of her gender and/or

pregnancy?”      The jury answered the first question in the negative;

that is, it found that Wagner had not been terminated.                          Thus, the

jury never reached the second interrogatory.

       The jury’s question pertained to whether the defendants had

terminated Wagner based on her sex.                 However, the jury’s ultimate

finding -- that Wagner was not terminated at all -- renders


                                             2
unnecessary   any   discussion     of       the   jury’s    possible    confusion

regarding the standard for wrongful termination. That is, the jury

found that    Wagner   had   not   been      terminated;     thus,     the   jury’s

question regarding the circumstances under which the defendants

would be   liable   for   wrongful      termination        did   not   affect   the

outcome.

     AFFIRMED.




                                        3